DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/22/2021, with respect to claims 1-6, 9-11, 13, 15-18 and 20 rejected under 35 USC 112 (b) have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 1-6, 9-11, 13, 15-18 and 20 have been withdrawn. 
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
With regard to claims 12 and 19, no arguments were made in relation to the previous 112 (b) rejection. While these claims were amended, the amendment fails to address to “coplanar” limitation.
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 7, 8, 12, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8 and 14 recite the limitation “the single cavity having a diameter extending the entire length” which is indefinite. The use of “a diameter” would seem to indicate a singular diameter with a constant value. As a singular diameter is not supported in the specification, the limitation is interpreted to require that the device possesses a diameter, a characteristic which any rounded cavity would possess.
Claims 9-11 and 13 are rejected based on their dependency.
Claims 12 and 19 recite the requirement “the probe is positioned coplanar within the cavity.” In order to be coplanar, there must be at least two points, lines, etc. having a relationship which coplanar and the claims are therefore indefinite. This requirement is interpreted to mean “the length of the probe and the cavity are coplanar.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3958573 A (Wiley), hereinafter Wiley.
Wiley teaches a suction tip (Fig. 1), the suction tip configured for coupling to a suction source for manipulation within a surgical site (Abstract) for the removal of objects, fragments, tissues, fluids, or debris for aspiration of a surgical site (Col. 3: lines 53-55), the suction tip comprising: 
a housing (11 and 12), the housing comprising: 
a proximal end (Wiley Annotated Fig. 6), the proximal end configured for coupling to the suction source (Col. 4: lines 8-11); 
a distal end (Wiley Annotated Fig. 6), the distal end opposite the proximal end (Fig. 6); and 
a single cavity (Wiley Annotated Fig. 6), the single cavity extending an entire length defined as a distance between the proximal end and the distal end (Fig. 6); and 
a probe (at least 13 and 21), the probe received within the cavity (Col. 3: lines 39-43) and movable between a first position adjacent to the proximal end and a second position adjacent the distal end, wherein movement of the probe within the single cavity can remove stuck debris from both the proximal and distal end (Col. 3: lines 49-57).  

    PNG
    media_image1.png
    203
    841
    media_image1.png
    Greyscale

Wiley Annotated Fig. 6
	
Regarding claim 3, Wiley teaches the suction tip of claim 1.
Wiley further teaches the housing (11 and 12) includes a channel (19), the channel in communication with the single cavity (Wiley Annotated Fig. 6), the channel sized to receive a tab (22) coupled to the probe (Fig. 6), wherein movement of the tab is translated to the probe (Col. 3: lines 46-47, 49-50).
  
Regarding claim 4, Wiley teaches the suction tip of claim 3.
Wiley further teaches the channel (19) is sealed with respect to the single cavity (Wiley Annotated Fig. 6) (Col. 3: lines 61-64).  

Regarding claim 5, Wiley teaches the suction tip of claim 1.
Wiley further teaches the probe (at least 13 and 21) has a length. Fig. 6 shows the probe fully distal. Once retracted, the probe reaches to the proximal end. The length is therefore considered to correspond to the entire distance between the proximal end and the distal end of the housing (Wiley Annotated Fig. 6).  



Ergonomics is defined as “relating to or designed for efficiency and comfort in the working environment” (Oxford Languages Dictionary). The handle portion (11) of the housing of Wiley is capable of being hand-held, with the tab (22) capable of being operated by a digit of the hand grasping the device, the device further including a finger ring (18), making the shape of the housing capable of the fulfilling the claimed “shape that is ergonomic with respect to grasping” by the user.

Regarding claim 7, Wiley teaches the suction tip of claim 1.
Wiley further teaches the probe (13 and 21) is centrally received (Wiley Annotated Fig. 6) within a diameter of the single cavity (Wiley Annotated Fig. 6).  

Regarding claim 8, Wiley teaches a suction tip (Fig. 1), the suction tip configured for coupling to a suction source for manipulation within a surgical site (Abstract) for the removal of objects, fragments, tissues, fluids, or debris for aspiration of a surgical site (Col. 3: lines 53-55), the suction tip comprising: 
a housing (11 and 12), the housing comprising: 
a proximal end (Wiley Annotated Fig. 6), the proximal end configured for coupling to the suction source (Col. 4: lines 8-11); 
a distal end (Wiley Annotated Fig. 6), the distal end opposite the proximal end (Fig. 6); and 
a single cavity (Wiley Annotated Fig. 6), the single cavity extending an entire length defined as a distance between the proximal end and the distal end (Fig. 6); 3 4810-4073-4140, v. 1a single 
and 
a probe (at least 13 and 21), the probe centrally received within the diameter of the single cavity (Col. 3: lines 39-43) the entire length (Fig. 6) and movable between a first position adjacent to the proximal end and a second position adjacent the distal end, wherein movement of the probe within the single cavity can remove stuck debris from both the proximal and distal end (Col. 3: lines 49-57).  

Regarding claim 9, Wiley teaches the suction tip of claim 8.
Wiley further teaches the housing (11 and 12) includes a channel (19), the channel in communication with the single cavity (Wiley Annotated Fig. 6), the channel receiving a tab (22) coupled to the probe (13 and 21) (Fig. 6), wherein movement of the tab is translated to the probe (Col. 3: lines 46-47, 49-50).

Regarding claim 10, Wiley teaches the suction tip of claim 8.
Wiley further teaches the channel (19) is sealed with respect to the single cavity (Wiley Annotated Fig. 6) (Col. 3: lines 61-64).  

Regarding claim 11, Wiley teaches the suction tip of claim 8.
Ergonomics is defined as “relating to or designed for efficiency and comfort in the working environment” (Oxford Languages Dictionary). The handle portion (11) of the 

Regarding claim 12, Wiley teaches the device of claim 8 and further teaches the probe is positioned coplanar within the cavity. By defining a plane which bifurcates the device from proximal end to distal end, the probe and cavity are coplanar in relation to each other. 

Regarding claim 13, Wiley teaches the suction tip of claim 8.
Wiley further teaches the probe (at least 13 and 21) has a length. Fig. 6 shows the probe fully distal. Once retracted, the probe reaches to the proximal end. The length is therefore considered to correspond to the entire distance between the proximal end and the distal end of the housing (Wiley Annotated Fig. 6).  

Regarding claim 14, Wiley teaches a suction tip (Fig. 1), the suction tip configured for coupling to a suction source for manipulation within a surgical site (Abstract) for the removal of objects, fragments, tissues, fluids, or debris for aspiration of a surgical site (Col. 3: lines 53-55), the suction tip comprising: 
a housing (11 and 12), the housing comprising: 
a proximal end (Wiley Annotated Fig. 6), the proximal end configured for coupling to the suction source (Col. 4: lines 8-11); 

a single cavity (Wiley Annotated Fig. 6), the single cavity extending an entire length defined as a distance between the proximal end and the distal end (Fig. 6); 3 4810-4073-4140, v. 1a single cavity (Wiley Annotated Fig. 6), the single cavity necessarily having a diameter, said diameter extending an entire length defined as a distance between the proximal end and the distal end (Fig. 6); 
and a channel (19), the channel forms an aperture, as seen in Fig. 2, through the housing (at least 11 and 12) in communication with the single cavity (Wiley Annotated Fig. 6); 
a probe (at least 13 and 21), the probe centrally received within the diameter of the single cavity (Col. 3: lines 39-43) and movable between a first position adjacent to the proximal end and a second position adjacent the distal end, wherein movement of the probe within the single cavity between the first position and the second position is configured to remove stuck debris from both the proximal and distal end (Col. 3: lines 49-57).  


Regarding claim 15, Wiley teaches the suction tip of claim 14.
Wiley further teaches the probe includes a tab (22).  

Regarding claim 16, Wiley teaches the suction tip of claim 15.


Regarding claim 17, Wiley teaches the suction tip of claim 14.
Wiley further teaches the channel (19) is sealed with respect to the single cavity (Wiley Annotated Fig. 6) (Col. 3: lines 61-64).  

Regarding claim 18, Wiley teaches the suction tip of claim 14.
Ergonomics is defined as “relating to or designed for efficiency and comfort in the working environment” (Oxford Languages Dictionary). The handle portion (11) of the housing of Wiley is capable of being hand-held, with the tab (22) capable of being operated by a digit of the hand grasping the device, the device further including a finger ring (18), making the shape of the housing capable of the fulfilling the claimed “shape that is ergonomic with respect to grasping” by the user.

Regarding claim 19, Wiley teaches the device of claim 14 and further teaches the probe is positioned coplanar within the cavity. By defining a plane which bifurcates the device from proximal end to distal end, the probe and cavity are coplanar in relation to each other. 

Regarding claim 20, Wiley teaches the suction tip of claim 15.
Wiley further teaches the probe (at least 13 and 21) has a length. Fig. 6 shows the probe fully distal. Once retracted, the probe reaches to the proximal end. The length .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781